UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6282


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELSA G. MONTECINOS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-17; 3:12-cv-01978-CMC)


Submitted:   May 30, 2013                  Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elsa G. Montecinos, Appellant Pro Se.      Jimmie Ewing, Mark C.
Moore, Stanley D. Ragsdale, John David Rowell, Assistant United
States Attorneys, James Chris Leventis, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elsa    G.       Montecinos      seeks     to     appeal     the     district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.          The   order    is   not     appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)           (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this       standard       by        demonstrating        that

reasonable       jurists      would       find    that       the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on    procedural         grounds,      the      prisoner    must

demonstrate      both    that      the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Montecinos          has    not     made       the      requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before this   court and argument would not aid the decisional

process.

                                                    DISMISSED




                              3